DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khirallah et al. (2018/0242357), Khirallah hereinafter,  in view of Narasimha et al. (2017/0265248), Narasimha hereinafter, further in view of Kubota et al. (2018/0049214), Kubota hereinafter.

Re. claims 1, 8 and 15, Khirallah teaches a method (Fig.1a-1b & ¶0014), a non-transitory computer-readable medium (Fig.3, 59) comprising instructions (¶0068-¶0069) that, when executed by a base station (Fig.3) and a base station (Fig.3 & Fig.1a-1b, 7-1/7-2, LPN nodes refers to first base station or secondary base station) comprising: one or more processors (Fig.3, 57); and memory (Fig.3, 59) storing instructions that, when executed (¶0068-¶0069) by the one or more processors, cause the base station to: receive, from a wireless device (Fig.2 / Fig.1a-1b, 3), an uplink request via a cell (Fig.1a-1b, SCell 11-1) of a plurality of cells (a plurality of cells as shown in Fig.1a-1b) configured for the wireless device (Fig.1a-1b  & ¶0038 - mobile device 3 decides to send the SR on the PUCCH of an LAA SCell ; ¶0039 - SRs are transmitted by the mobile device 3 on a physical uplink control channel (PUCCH) for the…. LAA SCell), wherein the plurality of cells (a plurality of cells as shown in Fig.1a-1b)  comprises: a first cell group associated with the base station (Fig.1a-1b & ¶0039 - PUCCH Group associated with SCell); and a second cell group associated with a second base station (Fig.1a-1b & ¶0039 - PUCCH Group associated with PCell, Pcell is associated with base station 5 (macro), refers to second base station or master base station); based on the uplink request, perform a listen-before-talk (LBT) procedure for downlink transmission via a licensed assisted access (LAA) cell of the first cell group (Fig.1a-1b  & ¶0031 - low power nodes (LPNs) 7-1, 7-2 operate their respective secondary cells (SCells) 11-1, 11-2 on SCCs in unlicensed spectrum (e.g. in the 5 GHz band) in accordance with licensed assisted access (LAA) protocols.  .. SCells are operated as LAA SCells that are subject to listen-before-talk (LBT) requirements that necessitate the performance of clear channel assessment (CCA)/channel sensing (CS).¶0037 – SRs (Scheduling Requests) for the LAA SCells 11 will, in effect, be blocked by the LBT requirement, when CCA is performed.. ¶0039 - SRs are transmitted by the mobile device 3 on a physical uplink control channel (PUCCH) for.. LAA SCell (PUCCH group with SCell/First Cell Group); determine a failure of the LBT procedure (Fig.1a-1b & ¶0040 - when the MAC entity of the mobile device 3 triggers transmission of an SR on one of the LAA SCells but the PHY entity is unable to transmit the SR, as a result of LBT requirements (i.e. because the channel is not clear) the PHY entity informs the MAC entity of the mobile device 3 of the LBT failure in SR transmission.); 

    PNG
    media_image2.png
    421
    546
    media_image2.png
    Greyscale

Yet, Khirallah  does not expressly teach based on the failure of the LBT procedure, send, to the second base station, an indication of the failure of the LBT procedure; and receive, from the second base station 
However, in the analogous art, Narasimha explicitly discloses  based on the failure of the LBT procedure, send, to the second base station, an indication of the failure of the LBT procedure; (Fig.6-7 & ¶0079 - If the LAA Scell eNB does not find adequate number of subframes in which it can transmit to the UE on the LAA Scell (due to CCA being unsuccessful).  The LAA Scell eNB (First base station) then transmits an indication to the macro eNB (second base station) controlling the Pcell that an active time extension is needed and includes a number of subframes of extension).

    PNG
    media_image3.png
    346
    475
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Khirallah’s invention of handling scheduling requests for dual connectivity capable wireless devices efficiently to include Narasimha ‘s invention of DRX handling in LTE License Assisted Access operation by using a plurality of carriers such as a licensed carrier and an 
Yet, Khirallah and Narasimha  do not expressly teach receive, from the second base station and based on the indication of the failure of the LBT procedure, an indication of a change to one or more configuration parameters associated with the base station.
However, in the analogous art, Kubota explicitly discloses receive, from the second base station and based on the indication of the failure of the LBT procedure, an indication of a change to one or more configuration parameters associated with the base station. (Fig.1 & ¶0043 -  When communicating in an unlicensed frequency spectrum, the STAs 152/AP 150 may perform a clear channel assessment (CCA) prior to communicating in order to determine whether the channel is available. Fig.7 & ¶0102 - master base station 502 (M-NB) indicates within SCG-ConfigInfo the security key S-K*.sub.NB for the target S-NB security enforcement as well as the corresponding SCG Count used for the key derivation (step 3b).Fig.8 & ¶0113 - At step 5, the secondary base station 504 (S-NB) triggers the reconfiguration of the SCG link by sending a S-NB MODIFICATION REQUEST message including a new SCG configuration to the master base station 502 (M-NB) (step 5 from S-NB to M-NB)…. The master base station 502 (M-NB) (second base station) confirms the successful completion of the reconfiguration by sending a S-NB MODIFICATION CONFIRM message to the secondary base station 504 (S-NB) (First base station)  (step 5c)).

    PNG
    media_image4.png
    352
    716
    media_image4.png
    Greyscale

 ‘s invention of DRX handling in LTE License Assisted Access operation by using a plurality of carriers such as a licensed carrier and an unlicensed carrier to include Kubota’s invention of signaling for dual connectivity, because, it enables dual connectivity for user equipment connecting simultaneously to two base stations e.g., master base station and secondary base station, paving the way for adopting to multiple access technologies such as 5G NR and 4G LTE  . (¶0002-¶0005, Kubota)

Re. claims 2, 9 and 16,  Khirallah, Narasimha and  Kubota teach claims 1, 8 and 15 respectively.
Khirallah further teaches wherein the uplink request comprises at least one of: a scheduling request; or a random access preamble.  (Fig.1a-1b  & ¶0038 - mobile device 3 decides to send the SR on the PUCCH of an LAA SCell ; ¶0039 - SRs are transmitted by the mobile device 3 on a physical uplink control channel (PUCCH) for the…. LAA SCell).

Re. claims 3, 10 and 17,  Khirallah, Narasimha and  Kubota teach claims 1, 8 and 15 respectively.
Yet, Khirallah and Narasimha do not expressly teach wherein the indication of the change to the one or more configuration parameters comprises an indication of a change to the second cell group.
However, in the analogous art,   Kubota explicitly discloses  wherein the indication of the change to the one or more configuration parameters comprises an indication of a change to the second cell group. (Fig. 6-8 & ¶0086 - At step, 5, the master base station 502 (M-NB) requests that the  secondary base station 504 (S-NB) allocate radio resources for a specific E-RAB, indicating E-RAB characteristics (E-RAB parameters, TNL address information corresponding to bearer type).  …the master base station 502 (M-NB) indicates within SCG-ConfigInfo the security key S-K*.sub.NB for secondary base station 504 (S-NB) security enforcement as well as the corresponding SCG Count used for the key derivation. ¶0090 - The secondary base station 504 (S-NB) provides the new radio resource of SCG in SCG-Config to the master base station 502 (M-NB)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Khirallah’s invention of handling scheduling requests for dual connectivity capable wireless devices efficiently  and Narasimha ‘s invention of DRX handling in LTE License Assisted Access operation by using a plurality of carriers such as a licensed carrier and an unlicensed carrier to include Kubota’s invention of signaling for dual connectivity, because, it enables dual connectivity for user equipment connecting simultaneously to two base stations e.g., master base station and secondary base station, paving the way for adopting to multiple access technologies such as 5G NR and 4G LTE  . (¶0002-¶0005, Kubota)
Re. claims 4, 11 and 18,  Khirallah, Narasimha and  Kubota teach claims 1, 8 and 15 respectively.
Yet, Khirallah and Narasimha do not expressly teach wherein the indication of the failure of the LBT procedure comprises a request for the change to the one or more configuration parameters.
However, in the analogous art,   Kubota explicitly discloses wherein the indication of the failure of the LBT procedure comprises a request for the change to the one or more configuration parameters. (Fig.1 & ¶0043 -  When communicating in an unlicensed frequency spectrum, the STAs 152/AP 150 may perform a clear channel assessment (CCA) prior to communicating in order to determine whether the channel is available. Fig.7 & ¶0102 - master base station 502 (M-NB) indicates within SCG-ConfigInfo the security key S-K*.sub.NB for the target S-NB security enforcement as well as the corresponding SCG Count used for the key derivation (step 3b).Fig.8 & ¶0113 - At step 5, the secondary base station 504 (S-NB) triggers the reconfiguration of the SCG link by sending a S-NB MODIFICATION REQUEST message including a new SCG configuration to the master base station 502 (M-NB) (step 5 from S-NB to M-NB)…. The master base station 502 (M-NB) (second base station) confirms the successful completion of the reconfiguration by sending a S-NB MODIFICATION CONFIRM message to the secondary base station 504 (S-NB) (First base station)  (step 5c)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Khirallah’s invention of handling scheduling requests for dual connectivity capable wireless devices efficiently  and Narasimha ‘s invention of DRX handling in LTE License Assisted Access operation by using a plurality of carriers such as a licensed carrier and an unlicensed carrier to include Kubota’s invention of signaling for dual connectivity, because, it enables dual connectivity for user equipment connecting simultaneously to two base stations e.g., master base station and secondary base station, paving the way for adopting to multiple access technologies such as 5G NR and 4G LTE  . (¶0002-¶0005, Kubota)

Re. claims 5, 12 and 19,  Khirallah, Narasimha and  Kubota teach claims 1, 8 and 15 respectively.
Yet, Khirallah and Kubota do not expressly teach wherein the sending the indication of the failure of the LBT procedure comprises transmitting, to the second base station, the indication of the failure of the LBT procedure.
However, Narasimha explicitly discloses wherein the sending the indication of the failure of the LBT procedure comprises transmitting, to the second base station, the indication of the failure of the LBT procedure. (Fig.6-7 & ¶0079 - If the LAA Scell eNB does not find adequate number of subframes in which it can transmit to the UE on the LAA Scell (due to CCA being unsuccessful).  The LAA Scell eNB (First base station) then transmits an indication to the macro eNB (second base station) controlling the Pcell that an active time extension is needed and includes a number of subframes of extension).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Khirallah’s invention of handling scheduling requests for dual connectivity capable wireless devices efficiently and Kubota’s invention of signaling for dual connectivity to include Narasimha ‘s invention of DRX handling in LTE License Assisted Access operation by using a plurality of carriers such as a licensed carrier and an unlicensed carrier, because, such a new inventive mechanism enables efficient wireless network operation in both licensed and unlicensed carrier spectrums. (¶0002/¶0009, Narasimha)
Re. claims 6, 13 and 20,  Khirallah, Narasimha and  Kubota teach claims 1, 8 and 15 respectively.
Khirallah further discloses wherein the first base station is a secondary base station and the second base station is a master base station. (Fig.1a-1b, 7-1/7-2, LPN nodes refers to first base station or secondary base station & base station 5 (macro), refers to second base station or master base station).

Re. claims 7 and 14,  Khirallah, Narasimha and  Kubota teach claims 1 and  8 respectively.
Khirallah further discloses wherein the LBT procedure indicates that a channel associated with the LAA cell is busy. (Fig.1a-1b  & ¶0037 - SRs for the LAA SCells 11 will, in effect, be blocked by  the LBT requirement. ¶0052 -  LBT requirements and so when the feedback is sent on the PUCCH for an LAA SCell the transmissions may be blocked by the LBT requirement when channel is not clear. ¶0053 - PUCCH of the SCell being blocked by the LBT requirement (DTX/LBT)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Futaki et al; 2017/0339717. See
Chiba 
Yam, 9-10. 
3GPP TSG-RAN2 #89bis Meeting, Bratislava, Slovakia, April 20th – 24th, 2015, R2-151252. Source: MediaTek Inc; Title: Remaining issues for PUCCH on SCell; See §2.3, Proposals 8-11.
3GPP TSG-RAN WG2 Meeting #90, Fukuoka, Japan, 25th – 29th May 2015,R2-152273;Source: Huawei, HiSilicon, Title: Issues for SR on PUCCH Scell. See §2, §2.1, §2.4, Proposals 2-6.
3GPP TSG-RAN WG2 Meeting #93bis, Dubrovnik, Croatia 11 – 15 April 2016, R2-162428; Source: Huawei, HiSilicon, Title: 	Considerations on RACH for LAA SCell. See Proposals 2-4.
 3GPP TSG RAN WG1 Meeting #81, Fukuoka, Japan, 25th – 29th May, 2015, R1-153295; Source: Institute for Information Industry (III), Title: Discussion on Dynamic Selection of SR PUCCH Resources. See §2-§3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 14, 2021